DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/30/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsutani (US 2014/0022681) in view of Bando (US 10,625,622).
	Regarding claim 1, Mitsutani teaches a power conversion device of a vehicle (see figure 1) that includes an electric motor (fig. 1: 140, 145), a first DC power supply (fig. 1: 110), a second DC power supply (fig. 1: 230), and an auxiliary device (fig. 1: 220) comprising: an inverter (fig. 1: 130, 135) configured to drive the electric motor (see par. [0059], inverters 130, 135 are controlled by control commands PWI1, PWI2, respectively, from ECU 300, and convert DC electric power output from converter 120 into AC electric power for driving motor generators 140, 145, respectively); a step-up/down converter (fig. 1: 120) configured to perform a step-up operation of stepping up power from the first DC power supply (110) to supply the power to the inverter (130, 135), (see par. [0057] and [0059], converter 120 boosts a DC voltage VL to a DC voltage VH at the time of a boosting operation), and a step-down operation of stepping down power from the inverter to supply the power to the first DC power supply (see par. [0049] and [0057], power storage device 110 is connected to a converter 120 through a power line PL1 and a ground line NL1. Power storage device 110 also stores electric power generated by motor generators 140, 145; and converter 120 also steps down the DC voltage VH to the DC voltage VL at the time of a step-down operation); a first capacitor (fig. 1: C1) that is provided between the first DC power supply (110) and the step-up/down converter (120); a second capacitor (fig. 1: C2) that is provided between the step-up/down converter (120) and the inverter (130, 135);a voltage sensor (fig. 1: 180) configured to measure an inter-terminal voltage of the first capacitor (C1), (see par. [0052], a voltage sensor 180 detects a voltage VL across capacitor C1); wherein the auxiliary device (220) is connected between the first DC power supply (110) and the step-up/down converter (120), and a control device (fig. 1: 300) includes: an abnormality determination unit configured to determine that an abnormality has occurred when the control voltage is equal to or lower than a first threshold value (see par. [0021] and [0088], the control device uses a first threshold value and a second threshold value greater than the first threshold value, and determines that the interrupting device has activated when the variation length of the actual current is smaller than the first threshold value, and the variation length of the command current is greater than the second threshold value), and a control unit configured to execute the discharge control when the abnormality determination unit determines that an abnormality has occurred and the inter-terminal voltage measured by the voltage sensor is equal to or lower than a second threshold value (see par. [0021], [0088] and [0110]).
However, Mitsutani does not explicitly teach the control device configured to execute discharge control for discharging residual charge of the second capacitor using a control voltage supplied from the second DC power supply as an operation source; and a backup power supply configured to supply power stored in the first capacitor to the control device.
Bando teaches when the high-arm switching element 36 of the VCU 30 is turned on, the current 11 supplied from the high-voltage external charger CH flows through the high-arm switching element 36, and causes the reactor L and the smoothing capacitor C1 to accumulate energy and the vehicle auxiliary device 22 to be driven. Thereafter, when the high-arm switching element 36 is turned off, the energy accumulated in the reactor L is supplied as the discharge current 12 to the vehicle auxiliary device 22, and electric charge accumulated in the smoothing capacitor C1 is also supplied to the vehicle auxiliary device 22; when the low-arm switching element 38 of the VCU 30 is turned on, energy is accumulated in the reactor L due to a current 11 supplied from the low-voltage external charger CL, and a current flows from the smoothing capacitor C2 to the high-voltage battery BH; and   (see figures 1-5; and col. 8, lines 33-50 and col. 9, line 57 – col. 10, line 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bando into the power conversion device of a vehicle of Mitsutani in order to controlling power supply system.
Regarding claim 2, furthermore Mitsutani discloses the power conversion device, wherein the control unit is configured to stop the discharge control when the control voltage has been higher than the first threshold value for a predetermined time during the discharge control, (see par. [0110]).
Regarding claim 3, furthermore Mitsutani discloses the power conversion device, wherein the step-up/down converter (120) includes an upper arm (fig. 1: Q1) and a lower arm (fig. 1: Q2) that are switching elements, and a reactor (fig. 1: L1) that has a first end and a second end, in which the first end is connected to a first capacitor (C1) and the second end is connected between the upper arm (Q1) and the lower arm (Q2), wherein the control unit (300) is configured to fix the lower arm in an off state and control switching of the upper arm at a predetermined duty ratio as the discharge control, (see figure 1 and par. [0053-0057]).
7.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsutani (US 2014/0022681) in view of Bando (US 10,625,622) and further in view of Takahashi (US 2020/0189395).
	Regarding claim 4, the combination of Mitsutani and Bando teach the power conversion device according to claim 1, but Mitsutani and Bando do not explicitly teach further comprising: a collision detection device configured to detect a collision of the vehicle and output a collision detection signal to the control unit, wherein the control unit is configured to execute the discharge control when the collision detection signal is received.
Takahashi teaches when a collision detection signal is received from the collision detector 35, the battery ECU 36 turns off the contactors 28p, 28n as described above, and transmits a discharge permission signal to the system ECU 8 via the CAN communication. The discharge permission signal is a signal that permits execution of quick discharge processing, (see figure 1 and par. [0055], [0059] and [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Takahashi into the power conversion device of a vehicle of Mitsutani and Bando in order to stabilize the DC power of the power supply system.
Regarding claim 5, the combination of Mitsutani and Bando teach the power conversion device according to claim 2, but Mitsutani and Bando do not explicitly teach further comprising: a collision detection device configured to detect a collision of the vehicle and output a collision detection signal to the control unit, wherein the control unit is configured to execute the discharge control when the collision detection signal is received.
Takahashi teaches when a collision detection signal is received from the collision detector 35, the battery ECU 36 turns off the contactors 28p, 28n as described above, and transmits a discharge permission signal to the system ECU 8 via the CAN communication. The discharge permission signal is a signal that permits execution of quick discharge processing, (see figure 1 and par. [0055], [0059] and [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Takahashi into the power conversion device of a vehicle of Mitsutani and Bando in order to stabilize the DC power of the power supply system.
Regarding claim 6, the combination of Mitsutani and Bando teaches the power conversion device according to claim 3, but Mitsutani and Bando do not explicitly teach further comprising: a collision detection device configured to detect a collision of the vehicle and output a collision detection signal to the control unit, wherein the control unit is configured to execute the discharge control when the collision detection signal is received.
Takahashi teaches when a collision detection signal is received from the collision detector 35, the battery ECU 36 turns off the contactors 28p, 28n as described above, and transmits a discharge permission signal to the system ECU 8 via the CAN communication. The discharge permission signal is a signal that permits execution of quick discharge processing, (see figure 1 and par. [0055], [0059] and [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Takahashi into the power conversion device of a vehicle of Mitsutani and Bando in order to stabilize the DC power of the power supply system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836